Citation Nr: 1507973	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected osteoarthritis, first carpometacarpal joint left thumb (hereinafter, "left thumb disorder").

2.  Entitlement to an extraschedular rating for left thumb disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1988 to February 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Regional Office (RO) in Salt Lake City, Utah, that granted service connection and assigned a noncompensable rating for a left thumb disorder.  The Veteran timely appealed this decision.  In August 2013, the RO granted an increase to 10 percent for this service-connected disability, effective March 1, 2011.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.

The issue of entitlement to an extraschedular rating for a left thumb disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's service-connected left thumb disorder is not manifested by limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; nor impairment analogous to amputation or ankylosis.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent for the Veteran's service-connected left thumb disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a higher initial rating for his left thumb disorder, which is currently rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2014).
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For the minor and major extremities, Diagnostic Code (DC) 5228 provides that limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 10 percent evaluation.  Finally, limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 20 percent evaluation, the maximum schedular evaluation assignable under this Diagnostic Code.  38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination-assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath, 1 Vet. App. at 592.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable Diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

After a full review of the record, and as discussed below, the Board concludes that an initial rating in excess of 10 percent for a left thumb disorder is not warranted.  

Service treatment records show that the Veteran's left thumb had no issues noted on his entrance examination in May 1988.  However, starting in September 2007 the Veteran received treatment for left thumb pain.  There was no injury or trauma noted on his initial treatment record for this injury, but the Veteran endorsed intermittent thumb pain and decreased range of motion in general.  Radiographic imaging from March 2010 revealed subluxation of the first carpometacarpal joint and degenerative changes.  

The Veteran received a general VA examination in November 2010, which was performed prior to his separation from service in February 2011.  During this examination, the Veteran endorsed left hand pain at the base of his thumb since 2008.  The examiner noted that the Veteran does wear a brace daily as needed, and that he had some difficulty with gripping tools and using his thumb for opposition.  Physical examination revealed that his left hand was normal in appearance with no erythema, swelling, or deformity.  No thenar or hyperthenar atrophy was evident.  There was some tenderness over the first carpometacarpal joint.  He had normal grip of all fingertips reaching the proximal palmar crease.  However, there was some difficulty with thumb opposition to the little finger and ring finger, which were 1 centimeter from the thumb.  There was no instability noted in the finger joints.  Multiple trials revealed no additional motion limitation.  Strength and coordination were found to be unimpaired, and no fatigue or endurance limitations were observed.  The diagnosis was osteoarthritis of the first carpometacarpal joint with some difficulty related to thumb opposition and gripping.  Use of tools and repetitive gripping was impaired.  There was daily activity impairment, however, no further impairment due to flares was found.

On VA examination in June 2013, the Veteran endorsed worsening symptoms of pain, weakening ability to grip, and decreased movement in his left thumb.  He said that flare ups occurred with repetitive use, and the resulting pain would last for the rest of the day.  His pain was only relieved with resting the joint, avoiding its use, and taking over-the-counter pain relief medication.  The Veteran explained that he cannot use tools with his left hand that also require use of the thumb, and that this interfered with his work as a mechanical technician for large machines.  The examiner noted that the Veteran is right-hand dominant.  Range of motion measurements revealed that before and after repetitive use testing the Veteran had the ability to oppose his thumb, but that there was a gap between the thumb pad and the fingers of less than 2 inches.  Pain was noted to occur at a gap of less than 1 inch.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  Functional loss and additional limitation of range of motion for the left thumb resulted in less movement than normal, weakened movement, pain on movement, and atrophy of disuse.  There was no tenderness or pain to palpation for joints or soft tissue of either hand.  The Veteran's left hand grip was 4/5.  There was no ankylosis of the thumb or fingers.  The Veteran also did not have any scars related to his left thumb.  

Other pertinent physical findings related to the left thumb included a gap of 1 centimeter between the left thumb and ring finger, and a gap of 2.5 centimeters between the left thumb and little finger-all with no change after repetition for range of motion.  The examiner also noted that the Veteran had limited extension of his left thumb from 0 to 45 degrees compared to his right thumb's extension from 0 to 90 degrees.  The Veteran was not found to use any assistive devices, and there was no functional impairment of his left thumb such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Radiographic imaging studies found degenerative or traumatic arthritis of the left thumb.  There were no other significant diagnostic test findings or results.  The examiner noted that the Veteran's left thumb disorder resulted in the functional impact of affecting his ability to work due to the symptoms previously described by the Veteran.

During his Board hearing in April 2014, the Veteran endorsed symptoms of left thumb pain and weakened grip.  He explained that because of these symptoms they made it harder for him to perform the tasks required in his job.  The Veteran also stated that because of the way one of his regularly used tools is made, he always has to use his left hand even though he would prefer to use his right.  He also clarified that he can grip this tool, but that it causes him pain.  Despite the pain, the Veteran said he only takes over-the-counter pain medication and has not sought treatment for this disorder since he was in service.

The Veteran is competent to report symptomatology relating to his left thumb pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Competent evidence concerning the nature and extent of the Veteran's disability has also been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.

Upon review of all the relevant lay and medical evidence, the Board finds that the left thumb disorder does not meet or more nearly approximate the DC 5228 criteria for a rating in excess of 10 percent because he has not been shown to have limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected left thumb disorder is primarily manifested by limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, even when taking into account his complaints of pain.  There is no medical or lay evidence of other left thumb disorder symptoms that would not result in the pyramiding of other thumb-related Diagnostic Codes.  The Board has considered whether higher ratings are available under another Diagnostic Code, but find that the Veteran's left thumb symptoms are clearly accounted for in the rating pursuant to DC 5228.  The Board further finds that the record does not indicate impairment analogous to ankylosis, or amputation of the fingers and/or entire hand.  Even though the Veteran does have limitation of motion, there is still evidence of motion and functional ability.  Thus, DC 5152 and 5224 are not for application.  The Board also notes that it considered the applicability of "staged" ratings, but found no distinctive periods where a higher rating was warranted.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's left thumb disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

Based on the foregoing, the Board concludes that the Veteran's left thumb disorder has been no more than 10 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in November 2010 and June 2013.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

An initial schedular rating in excess of 10 percent for service-connected left thumb disorder is denied.


REMAND

The Board has found the Veteran is not entitled to a schedular rating in excess of 10 percent for his left thumb disorder.  However, the evidence of record reasonably raises a claim that he is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) due to the unusual impairment that this disability causes his occupation as a mechanical technician.  He has and has provided multiple statements regarding details thereof to include on his VA medical examinations and the transcript of his testimony from his Board hearing.  

The Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Nevertheless, the Board must specifically adjudicate whether to refer a case for extraschedular evaluation referral to and assignment of an extraschedular rating by the Under Secretary for Benefits or Director of the Compensation and Pension Service when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  In this case, the Board finds that the record does warrant referral for extraschedular consideration, and a remand is required for such action.

Accordingly, the issue of entitlement to an extra-schedular evaluation for the service-connected left thumb disorder is REMANDED for the following action:

1.  Refer the Veteran's claim for an extra-schedular rating for the left thumb to the Under Secretary for Benefits or the Director, Compensation and Pension Services, for a determination of whether the assignment of an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b)(1).

2.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be provided an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


